        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LAUREN ERDMAN, individually, as
next of kin and administrator for the
ESTATE OF ARLO INMAN,
deceased minor,
                                                    CIVIL ACTION NO.:
              Plaintiff,                        _________________________

v.

UNITED STATES OF AMERICA,

              Defendant.

                                   COMPLAINT


      COMES NOW Plaintiff Lauren Erdman, individually, as next of kin of Arlo

Inman, deceased and as administrator of the Estate of Arlo Inman herein after

referred to as “Plaintiff” and brings these personal injury claims for wrongful death,

funeral expenses and pain and suffering against the United States of American and

shows the Court as follows:

                                     PARTIES

                                          1.

      Plaintiff is a resident of Walton County, Georgia and was the mother of Arlo

Inman, minor child, at all times relevant hereto. Plaintiff is authorized to bring both


                                          -1-
         Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 2 of 18




wrongful death and Estate claims for personal injury on behalf of her son, Arlo

Inman.

                                         2.

      On March 21, 2020, Jennifer Thompson was employed by the United States

Postal Service (“USPS”) and was operating a postal delivery truck on Sunny Hill

Drive in Loganville, Georgia while in the course and scope of her employment

with the USPS.

                                         3.

      This is an action arising out of a crash that occurred on March 21, 2020,

involving Arlo Inman, a two-year old minor child, and a postal truck operated by

Ms. Thompson and the USPS.

                                         4.

      This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§

1346, 2401, and 2671, et seq (hereinafter “the FTCA”). Venue is proper in this Court

as the wreck took place in Loganville, Georgia.

                                         5.

      The USPS is an independent establishment of the executive branch of the

Defendant United States of America. 39 U.S.C. § 201. The USPS is within the

FTCA.


                                        -2-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 3 of 18




                                          6.

      This Court has jurisdiction of this action against the United States of America

pursuant to 28 U.S.C. §§ 1346 and 1402. The proper Defendant is the United States

of America. Defendant is subject to the jurisdiction and venue of this Court under

the Federal Tort Claims Act

                                          7.

      Service is governed by Federal Rule 4(i)(1). Defendant United States of

America (hereinafter USPS) was properly served with process of the summons and

complaint by registered certified mail being delivered to the Civil Process Clerk,

Office of the United States Attorney, 1800 Richard B. Russell Federal Building, 75

Ted Turner Drive, S.W., Atlanta, Georgia 30303. Plaintiff also provided service via

Rule 4(i) in the same manner to the United States Attorney General’s Office at 950

Pennsylvania Avenue, N.W., Washington, D.C. 20530.

                                          8.

      On November 3, 2020 Plaintiff sent by certified mail an Administrative Claim

to the USPS, Lillian Marshall Tort Coordinator, United States Postal Service North

Metro, Georgia 30026 in accordance with the FTCA for $32,151,213.99. A copy of

Plaintiff’s claim is attached hereto as Exhibit “A.”




                                         -3-
         Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 4 of 18




                                         9.

      Plaintiff’s administrative claims were properly and timely presented to the

USPS.

                                        10.

      Plaintiff allowed six (6) months to pass from the time she presented her claims

before filing suit in accordance with the Federal Tort Claims Act.

                   FACTS GIVING RISE TO THE ACTION

                                        11.

      It was a Saturday morning on March 21, 2020. The weather was clear and

sunny.

                                        12.

      At approximately 11:00 a.m. on that day, Ms. Thompson was delivering mail

to mailboxes along Sunny Hill Drive in a residential neighborhood in Loganville,

Georgia.

                                        13.

      Ms. Thompson was driving a 1987 Grumman Allied LLV-A mail delivery

truck owned and operated by the USPS.




                                        -4-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 5 of 18




                                          14.

      Immediately upon entry into the residential neighborhood on Sunny Hill

Drive a traffic sign states the speed is 15 mph and warns drivers to “Watch for

Children.”

                                          15.

      The mail delivery truck had mirrors extending from all corners of the truck so

the driver could see all areas in front of and behind the vehicle.

                                          16.

      Ms. Thompson was trained to check her mirrors for traffic and pedestrians

both in front of and behind her mail truck before moving. Ms. Thompson is required

to make frequent stops and restarts in areas where children live and play.

                                          17.

      Ms. Thompson was aware that several small children lived in the houses along

Sunny Hill Drive. Ms. Thompson was trained to be vigilant with her use of mirrors

for safety while delivering mail.

                                          18.

      Ms. Thompson was also trained to use her mirrors for safety while delivering

mail because of the need for frequent stops and restarts of her vehicle in areas with

pedestrian, bicycle, and automobile traffic such as a neighborhood.


                                          -5-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 6 of 18




                                        19.

      Ms. Thompson completed delivery of mail on one side of Sunny Hill Drive

and was attempting to complete the delivery of mail on the opposite side of Sunny

Hill Drive when she stopped her delivery truck and engaged in a conversation with

a pedestrian, Chris Inman.

                                        20.

      Mr. Inman lived at 3755 Sunny Hill Drive, Loganville, Georgia. Ms.

Thompson had delivered mail to Mr. Inman’s side of the street minutes before she

stopped to talk to Mr. Inman.

                                        21.

      Ms. Thompson remained inside the mail truck with the mail truck running.

The mail truck was at a complete stop during her conversation with Mr. Inman. Mr.

Inman stood on the passenger side of the mail truck while he engaged in conversation

with Ms. Thompson.

                                        22.

      Mr. Inman’s house was directly across the street from the mail truck when

Ms. Thompson stopped the postal truck to talk. The conversation between the two

adults concerned a missing piece of mail.




                                        -6-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 7 of 18




                                        23.

       Ms. Thompson continued talking to Mr. Inman as he walked behind the mail

truck to return to his house across the street. Ms. Thompson simultaneously put her

foot on the gas to accelerate forward as Mr. Inman was crossing the street behind the

mail truck.

                                        24.

       As Ms. Thompson pulled forward from a stop, Arlo Inman was walking

directly in front of the front bumper of the mail truck. Arlo Inman was two years

old.

                                        25.

       Ms. Thompson did not use the safety mirrors before she accelerated forward,

nor did she look ahead after talking to Mr. Inman who was behind the mail truck

when she accelerated forward.

                                        26.

       The front bumper struck Arlo Inman and knocked him to the ground. Ms.

Thompson did not stop, but continued moving forward causing the right front tire to

crush Arlo Inman’s skull.

                                        27.

       Arlo Inman was pronounced dead at the scene.


                                         -7-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 8 of 18




                                         28.

      Arlo Inman called out to Ms. Thompson while she was stopped and talking to

Chris Inman. Arlo Inman walked from the driveway across Sunny Hill Drive and

directly in front of Ms. Thompson’s line of sight while Ms. Thompson was stopped

in the road.

                                         29.

      Arlo Inman would have been visible if Ms. Thompson looked ahead before

she accelerated the mail truck.

                                         30.

      Arlo Inman would have been visible if Ms. Thompson checked her mirrors

before she accelerated the mail truck.

                                         31.

      Arlo Inman would have been visible if Ms. Thompson would have checked

her mirrors after hitting Arlo Inman with the front bumper.

                                         32.

      Ms. Thompson did nothing to determine if it was safe to move forward before

she accelerated. Ms. Thompson did not check her mirrors, nor did she look ahead

before accelerating. Ms. Thompson did not follow written USPS protocol for re-

starts and mail delivery.


                                         -8-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 9 of 18




                                         33.

      Had Ms. Thompson checked her mirrors before moving forward after coming

to a stop, Ms. Thompson could have avoided hitting and traveling over Arlo Inman.

                                         34.

      The initial impact involving the front bumper did not kill Arlo Inman. The

second impact with the front tire brought about the death of Arlo Inman.

                                         35.

      The funeral and burial expenses for Arlo Inman were $1,213.99.

                                         36.

      Arlo Inman is entitled to estate claim recovery for pain and suffering as a

result of this collision before he passed away. Lauren Erdman is authorized to bring

these claims for recovery of funeral and burial expenses and pain and suffering on

Arlo Inman’s behalf.

                                         37.

      Lauren Erdman, as mother and next of kin, is entitled to recover for wrongful

death as a result of the negligent operation of the postal truck by a postal employee.




                                         -9-
       Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 10 of 18




                                         38.

      All of the above-referenced damages were proximately caused by the

negligence of Ms. Thompson and the USPS. The USPS is liable for the action and

inactions of Ms. Thompson under the doctrine of respondeat superior.

                                         39.

      At all times relevant hereto, Ms. Thompson was an employee of the USPS

and was acting in accordance with her employment with the USPS.

                         COUNT ONE – NEGLIGENCE

                                         40.

      Plaintiff hereby reasserts and re-alleges the allegations contained in

paragraphs 1 through 37 above as if fully set forth herein.

                                         41.

      At all times material hereto, Ms. Thompson and the USPS owed a duty to Arlo

Inman to operate the mail truck in an ordinary, careful and non-negligent manner

and to follow the laws of the State of Georgia and the rules of the road.

                                         42.

      While in the scope of her employment with the USPS, Ms. Thompson

breached those duties and was negligent in at least the following ways:

             a.    Failure to keep a proper and diligent lookout;


                                        -10-
       Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 11 of 18




             b.    Failure to keep proper control of the vehicle;

             c.    Failure to reasonable steps to avoid striking a child in front of the

                   mail truck;

             d.    Failure to follow USPS standards for mirror safety and driver

                   safety before accelerating the mail truck; and

             e.    Otherwise failing to use ordinary care and employ prudent

                   conduct while driving.

                                         43.

      As a direct result of the negligence of Ms. Thompson and the USPS, Arlo

Inman suffered unnecessarily and lost his life.

                                         44.

      By virtue of the negligence of Ms. Thompson and the USPS, Defendant

United States of America is liable to Lauren Erdman and the Estate of Arlo Inman

for all damages resulting from that negligence including funeral and burial expenses,

the full value of Arlo Inman’s life and the pain and suffering under Georgia’s law

for agency and respondeat superior.




                                        -11-
           Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 12 of 18




                     COUNT TWO – NEGLIGENCE PER SE

                                         45.

      Plaintiff hereby reasserts and re-alleges the allegations contained in

paragraphs 1 through 42 above as if fully set forth below.

                                         46.

      Defendant USPS is liable for Ms. Thompson’s violation of several statutory

rules of the road, including O.C.G.A. §§ 40-6-122, 40-6-92, and 40-6-93.

                                         47.

      Arlo Inman was within the class of persons these laws were intended to

protect.

                                         48.

      Arlo Inman’s injuries and death were the harms and losses these statutes were

intended to guard against.

                                         49.

      Arlo Inman was injured and killed as a direct and proximate result of Ms.

Thompson’s and the USPS’ violation of O.C.G.A. §§ 40-6-122, 40-6-92, and 40-6-

93. The violation of these statutes constitutes negligence per se. Defendant United

States of America is liable for the actions of Ms. Thompson.




                                        -12-
        Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 13 of 18




                                          50.

      Plaintiff is entitled to recover against Defendant for the estate claims of

funeral and burial expenses and pain and suffering of Arlo Inman and for the

wrongful death of Arlo Inman by virtue of the negligence per se of Ms. Thompson

and the USPS under theories of agency and respondeat superior.

                                          51.

      Plaintiff is entitled to recover pain and suffering as defined by the enlightened

conscience of a fact finder in this civil action pursuant to the estate claims of Arlo

Inman. The manner in which Arlo Inman was struck and then subsequently run over

with the mail truck undeniably resulted in a definitive period of pain and suffering.

                                          52.

      Plaintiff is entitled to recover the full value of Arlo Inman’s life as detailed in

O.C.G.A. §§ 51-4-1, 51-4-4, and 19-7-1.

                                          53.

      WHEREFORE, Plaintiff hereby demands judgment against Defendant for

all damages recoverable by law in the amount of $32,151,213.99 to include, but not

be limited to:

   a. Pain and suffering;

   b. Funeral and burial expenses; and


                                         -13-
     Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 14 of 18




 c. Full value for the life of Arlo Inman pursuant to wrongful death.

 Respectfully submitted this 13th day of May, 2021.


                                         HOWELL & JOHNSON, LLC


                                         By:
                                                MICHAEL W. JOHNSON
                                                Georgia Bar No.: 395058
                                                EVAN H. HOWELL
                                                Georgia Bar No.: 372190
                                               Attorneys for Plaintiffs
298 E. WASHINGTON STREET, SUITE B
ATHENS, GEORGIA 30601
P: 706.548.0028
F: 678.731.1593
E: mjohnson@hojolaw.com




                                     -14-
                    Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 15 of 18
             CLAIM FOR DAMAGE,           INSTRUCTIONS: Please read carefully the instructions on the         FORM APPROVED
                                         reverse side and supply information requested on both sides of this OMB NO. 1105-0008
              INJURY, OR DEATH           form. Use additional sheet(s) if necessary. See reverse side for
                                                                       additional instructions.
1. Submit to Appropriate Federal Agency:                                                            2. Name, address of claimant, and claimant's personal representative if any.
                                                                                                       (See instructions on reverse). Number, Street, City, State and Zip code.
       Lillian Marshall                                                                               Arlo Inman, deceased minor
       Tort Coordinator                                                                               Lauren Skyler Erdman, mother and next of kin
       United States Postal Service                                                                   3755 Sunny Hill Drive
       North Metro, Georgia 30026                                                                     Loganville, Georgia 30052
3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH             5. MARITAL STATUS             6. DATE AND DAY OF ACCIDENT                          7. TIME (A.M. OR P.M.)
         MILITARY     X    CIVILIAN           06/21/2017                   -------------                            03/21/2020                                  11:17 A.M.
                                                                           -
8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
   the cause thereof. Use additional pages if necessary).
     US Postal employee Jennifer Thompson struck and killed Arlo Inman while she was driving a mail truck through a residential area on 3/21/2020.
     Arlo Inman was two (2) years old. Ms. Thompson came to a stop in front of Arlo Inman’s house and engaged in conversation with Chris Inman,
     Arlo’s father. The two talked while Mr. Inman stood on the passenger side of Ms. Thompson’s Postal vehicle. The Inmans’ driveway was
     located on the driver side of Ms. Thompson’s vehicle. Mr. Inman left and walked behind the postal truck while Ms. Thompson continued
     talking. At the same time, Arlo Inman walked across the street directly in front of the postal truck. Instead of checking her mirrors or looking
     forward before taking her foot of the brake, Ms. Thompson negligently pulled forward to drive off. The front of the postal truck knocked Arlo
     to the ground. Ms. Thompson did not stop, but continued driving causing the front right tire to crush Arlo’s skull.
9.                                                                                PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).



BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).




10.                                                                    PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.
     Lauren Erdman on behalf of her deceased son, Arlo Inman, brings a claim for wrongful death seeking the full value of Arlo Inman's life. As
     administrator, Lauren Erdman brings estate claims for pain and suffering, funeral and medical expenses for the Estate of Arlo Inman. The nature
     and extent of injury was blunt force trauma to the head, shoulder and body as well as crush impact to the skull. The crush injury to the skull was
     an obvious fatal injury. See the attached photographs from the various investigating agencies, videos from home cameras in the area, witness and
     accident reports, death certificate and autopsy report, funeral expenses, and US Postal investigation.
11.                                                                                    WITNESSES

                               NAME                                                                  ADDRESS (Number, Street, City, State, and Zip Code)



                       See Exhibit “A”                                                                           See Exhibit “A”


12. (See instructions on reverse).                                           AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                                 12c. WRONGFUL DEATH                    12d. TOTAL (Failure to specify may cause
                                                                                                                                          forfeiture of your rights).
                0.00                     Pain & Suffering $10,000,000.00 Lost Earnings $ 2,150,000.00
                                         Funeral Expenses $     1,213.99 Value of Life $20,000,000.00                                               $32,151,213.99
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side).                                      13b. PHONE NUMBER OF PERSON SIGNING FORM 14. DATE OF SIGNATURE

                                                                                                                      770.789.4531
                              CIVIL PENALTY FOR PRESENTING                                                       CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                     FRAUDULENT CLAIM                                                                 CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than         Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

Authorized for Local Reproduction                                               NSN 7540-00-634-4046                                          STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                              28 CFR 14.2
95-109
                                                                                                                                                              Exhibit “A”
                               Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 16 of 18
                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

15. Do you carry accident Insurance?           Yes     If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.               No




                                                                                     Not applicable.

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?         Yes     X No       17. If deductible, state amount.



                                                                                     Not applicable.
18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).




                                                                                     Not applicable.
19. Do you carry public liability and property damage insurance?          Yes     If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code).
                                                                                                                                                                                      X     No




                                                                                       INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                         Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                             INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within                The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                 (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                           written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                  nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                  and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse     hospital, or burial expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                               repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                  by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                  receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative          (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or             the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be       cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant         after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative.                      preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                  two or more competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                                (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                  forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and              B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached.                C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A. Authority: The requested information is solicited pursuant to one or more of the              submitting this form for this information.
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.         D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14.                                                                                     requested information or to execute the form may render your claim "invalid."

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
form(s) to these addresses.

                                                                                                                                           STANDARD FORM 95 REV. (2/2007) BACK
                Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 17 of 18




                                                   Exhibit “A”

11.                                           Witnesses
Name                                                  Addresses (Number, Street, City, State, and Zip Code)
1. Jennifer Thompson                                  509 Youth Jersey Road, Covington, Georgia 30014
2. Chris Inman                                        3755 Sunny Hill Drive, Loganville, Georgia 30052
3. Lauren Erdman                                      3755 Sunny Hill Drive, Loganville, Georgia 30052
4. Cpl. Moremen, State Patrol                         327 State Highway 11, Monroe, Georgia 30655
5. Walton County Deputy Coroner Philip Allen          1425 South Madison Avenue, Monroe, Georgia 30655
6. Heath Johnson                                      509 Youth Jersey Road, Covington, Georgia 30014
7. Serious Accident Review Board Members              Identity concealed by US Postal Service
        a. Chairperson                                Identity concealed by US Postal Service
        b. Manager                                    Identity concealed by US Postal Service
        c. Operation Manager                          Identity concealed by US Postal Service
        d. Postmaster                                 Loganville, Georgia
8. Officer T. Philhower                               Walton County Sheriff’s Office
                                                      1425 South Madison Avenue
                                                      Monroe, Georgia 30655
9. Lt. Charlie Dalton                                 Walton County Sheriff’s Office
                                                      1425 South Madison Avenue
                                                      Monroe, Georgia 30655
10. Sgt. Thomas Duckett                               Walton County Sheriff’s Office
                                                      1425 South Madison Avenue
                                                      Monroe, Georgia 30655
11. Cpl. Charles Cline                                Walton County Sheriff’s Office
                                                      1425 South Madison Avenue
                                                      Monroe, Georgia 30655
12. Shanina Spearman                                  US Postal Employee
13. Trina Anderson                                    US Postal Employee
14. Myles Jones                                       US Postal Employee
15. Dr. Jeffrey W. Muttart                            Crash Safety Research Center
    Accident Reconstruction and Human Facts expert    210 West High Street
                                                      Unit B-8
                                                      East Hampton, Connecticut 06424
16. Shelly Weed                                       Weed Reconstruction & Expert Consulting
    Senior Reconstructionist                          PO Box 1535
                                                      Smyrna, Georgia 30081
17. Elizabeth Haemmerle                               12626 Rams Court
    (Damages witness, family friend)                  Fishers, Indiana 46037
18. Lemesa Jacques                                    2009 Benjamin Street
    (Damages witness, Aunt)                           Nashville, Tennessee 37206
       Case 1:21-cv-02031-JPB Document 1 Filed 05/13/21 Page 18 of 18




                             CERTIFICATION

     Pursuant to LR 7.1(D) NDGa., I certify that this document has been prepared

in Times New Roman Font 14 point, as approved by the Court in LR 5.1B, NDGa.

                                         HOWELL & JOHNSON, LLC


                                         By:
                                               MICHAEL W. JOHNSON
                                               State Bar No.: 395058
                                               Attorneys for Plaintiff
298 E. WASHINGTON STREET, SUITE B
ATHENS, GEORGIA 30601
P: 706.548.0028
F: 678.731.1593
E: mjohnson@hojolaw.com




                                     -15-
